                                   1
                                   2
                                   3
                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                        KUANG-BAO PAUL OU-YOUNG,
                                   8                                                             Case No. 5:19-cv-07232-EJD
                                                          Plaintiff,
                                   9                                                             ORDER OF DISMISSAL
                                                  v.
                                  10                                                             Re: Dkt. Nos. 23, 24, 30
                                        EDWARD LEAVY, et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         I.        Background

                                  14           On December 20, 2013, Judge Edward M. Chen issued an order declaring Plaintiff to be a

                                  15   vexatious litigant and directing pre-filing screening of any complaint filed by Plaintiff involving

                                  16   certain statutes and parties. See Vexatious Litigant Order, Case No. 13-cv-04442, ECF 40 (“First

                                  17   Screening Order”). Specifically, the First Screening Order requires Plaintiff to obtain leave of

                                  18   court before filing any further suits alleging any violations of the federal criminal statutes,

                                  19   pursuant to 18 U.S.C. § 1512(b), 18 U.S.C. § 1512 (c), and 18 U.S.C. § 371, and the Federal Tort

                                  20   Claims Act (“FTCA”), codified at 28 U.S.C. § 2671 et seq., involving parties named in Case No.

                                  21   13-4442 or in Plaintiff’s prior cases in this District.

                                  22           On November 1, 2019, Plaintiff filed this action against the Honorable Edward Leavy,

                                  23   Senior Circuit Judge; the Honorable Consuelo M. Callahan, Circuit Judge; and the Honorable

                                  24   Carlos T. Bea, Senior Circuit Judge. Dkt. No. 1 (the “Original Complaint”). The Original

                                  25   Complaint was screened and the Clerk of Court determined that the First Screening Order did not

                                  26   apply. See Case No. 19-mc-80254-EJD.

                                  27
                                  28   Case No.: 5:19-cv-07232-EJD
                                       ORDER OF DISMISSAL
                                                                                           1
                                   1          On December 5, 2019, Judge Beth Labson Freeman issued an Order Requiring That

                                   2   Kuang-Bao P. Ou-Young Obtain Leave of Court Before Filing Any Complaint Against Federal

                                   3   Judges in Case No. 19-cv-07000-BLF, ECF No. 26 (“Second Screening Order”). The Second

                                   4   Screening Order states, in pertinent part:

                                   5              1) Kuang-Bao P. Ou-Young must obtain leave of court before filing any complaint

                                   6                  that alleges claims against federal judges, including United States Supreme Court

                                   7                  justices, federal circuit judges, federal district judges, federal magistrate judges,

                                   8                  and federal bankruptcy judges;

                                   9              2) The Clerk of Court shall not accept for filing any complaint alleging claims against

                                  10                  federal judges until the complaint has been reviewed by a judge and approved for

                                  11                  filing. The Clerk shall forward any such complaint to the general duty judge for

                                  12                  pre-filing screening; and
Northern District of California
 United States District Court




                                  13              3) This order applies to complaints that Kuang-Bao P. Ou-Young seeks to file in this

                                  14                  district, complaints filed in state court and removed to this district, and complaints

                                  15                  filed in adversary proceedings in this district’s bankruptcy court.

                                  16   Second Screening Order, at 15-16.

                                  17          On February 14, 2020, Plaintiff filed the First Amended Complaint (“FAC”) in this action.

                                  18   Dkt. No. 15. The FAC adds over one hundred new defendants, including, among others, dozens

                                  19   of additional federal judges and federal court personnel, U.S. Department of Justice personnel,

                                  20   U.S. Patent and Trademark Office personnel, members of the United States Congress, members of

                                  21   the current and former White House administrations, and other current or former federal

                                  22   employees (the “Federal Defendants”). The FAC also alleges claims against local law

                                  23   enforcement offices and a number of large corporations. Plaintiff did not seek or obtain leave of

                                  24   court before filing the FAC.

                                  25          On March 3, 2020, the Assistant United States Attorney Christopher F. Jeu notified the

                                  26   Court of the applicability of the Screening Order. On March 16, Plaintiff filed a motion to

                                  27   disqualify the U.S. Attorney’s Office as counsel. Dkt. No. 24. The U.S. Attorney’s Office
                                  28   Case No.: 5:19-cv-07232-EJD
                                       ORDER OF DISMISSAL
                                                                                          2
                                   1   opposes the motion. Dkt. No. 27.

                                   2          On March 26, 2020, Plaintiff filed a motion seeking to vacate the First and Second

                                   3   Screening Orders. Dkt. No. 26. On April 1, 2020, the Court denied that motion. Dkt. No. 28. On

                                   4   April 8, 2020, Plaintiff filed a second motion to vacate the First and Second Screening Orders.

                                   5   Dkt. No. 30.

                                   6        II.   DISCUSSION

                                   7          In the present case, Plaintiff’s FAC alleges claims against numerous federal judges,

                                   8   including United States Supreme Court justices, federal circuit judges, federal district judges, and

                                   9   federal magistrate judges. The FAC also names some of the defendants named in his prior

                                  10   lawsuits, including: Chief Justice John G. Roberts, Jr., Judge Wilken, Judge Koh, Judge Lloyd,

                                  11   Attorney General Holder, Assistant United States Attorney James Scharf, former United States

                                  12   Attorney Melinda Haag, and federal court employee Tiffany Salinas-Harwell, among others.
Northern District of California
 United States District Court




                                  13   Therefore, both the First and Second Screening Orders apply. Having reviewed the FAC, the

                                  14   court finds that it fails to state a potentially cognizable claim against any of the Federal

                                  15   Defendants named in the action.

                                  16          “Judges are absolutely immune from civil liability for their judicial acts.” Adams v.

                                  17   Committee on Judicial Conduct & Disability, 165 F. Supp. 3d 911, 921 (N.D. Cal. 2016) (citing

                                  18   Mullis v. U.S. Bankr. Court for Dist. of Nevada, 828 F.2d 1385, 1388 (9th Cir. 1987)); see also

                                  19   Mireless v. Waco, 502 U.S. 9, 9-10 (1991) (per curiam); Atkinson-Baker & Assoc. v. Kolts, 7 F.3d

                                  20   1452, 1454 (9th Cir. 1993) (per curiam). Plaintiff’s claims against the judges are based upon

                                  21   judicial acts, such as denying his appeal, denying his petition for certiorari, denying motions to

                                  22   disqualify, dismissing his misconduct complaints, dismissing his lawsuits, denying his motions to

                                  23   intervene, issuing the First and Second Screening Orders, failing to respond to his criminal

                                  24   complaint, ordering his detention, issuing his arrest warrant, ordering his commitment for

                                  25   psychological examination, and denying his petition for writ of habeas corpus. The judges named

                                  26   in the FAC have absolute judicial immunity for these actions.

                                  27          Federal court personnel have absolute quasi-judicial immunity when performing tasks that
                                  28   Case No.: 5:19-cv-07232-EJD
                                       ORDER OF DISMISSAL
                                                                                           3
                                   1   are “an integral part of the judicial process.” Mullis v. United States Bankr. Court, 828 F.2d 1385,

                                   2   1390 (9th Cir. 1987). Plaintiff’s claims against federal court personnel are based upon tasks they

                                   3   performed that are an integral part of the judicial process, such as reassigning a case, failing to

                                   4   issue summonses, and failing to provide notice of a direct appeal to the Supreme Court. The

                                   5   federal court personnel defendants have absolute quasi-judicial immunity for these actions.

                                   6          Federal prosecutors acting in the course of their role as advocates are protected by absolute

                                   7   immunity. Imbler v. Pachtman, 424 U.S. 409, 431 (1976) (“We hold only that in initiating a

                                   8   prosecution and in presenting the State's case, the prosecutor is immune from a civil suit for

                                   9   damages under § 1983.”); Heinemann v. Satterberg, 731 F.3d 914, 918 (9th Cir. 2013)

                                  10   (prosecutorial immunity protects a prosecutor for “his decision to initiate a prosecution.”); Herb

                                  11   Hallman Chevrolet, Inc. v. Nash-Holmes, 169 F.3d 636, 643 (9th Cir. 1999) (“A prosecutor

                                  12   performing an advocate’s role is an officer of the court entitled to absolute immunity.”).
Northern District of California
 United States District Court




                                  13   Plaintiff’s claims against the U.S. Attorney’s Office employees relate to actions the employees

                                  14   took in his criminal case, such as instituting the criminal case, filing an indictment, and continuing

                                  15   with the prosecution. The employees of the U.S. Attorney’s Office have absolute immunity for

                                  16   these actions.

                                  17          To the extent any of Plaintiff’s claims against the Federal Defendants are not barred by

                                  18   absolute immunity, they are nonetheless barred by qualified immunity. Qualified immunity

                                  19   protects public officials from civil liability so long as “their conduct does not violate clearly

                                  20   established statutory or constitutional rights of which a reasonable person would have known.”

                                  21   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (internal quotation omitted). Plaintiff does not

                                  22   allege any conduct by the Federal Defendants or non-Federal public officials that violates clearly

                                  23   established statutory or constitutional rights. Moreover, almost all of the conduct alleged in the

                                  24   FAC is beyond the one-year statute of limitations for Bivens actions in California. See Chavez v.

                                  25   INS, 17 F. Supp. 2d 1141, 1145 (C.D. Cal. 1998).

                                  26          Finally, the FAC names the following additional defendants who are not Federal

                                  27   Defendants: Google, Inc.; Facebook Inc.; Fedex Corporation; Hewlett Packard Enterprise
                                  28   Case No.: 5:19-cv-07232-EJD
                                       ORDER OF DISMISSAL
                                                                                          4
                                   1   Company; the Alameda County Sheriff’s Office, including several of its sheriffs and deputy

                                   2   sheriffs; the warden of the Federal Correctional complex North Carolina; the warden of the

                                   3   Federal Medical Center (“FMC”) and several FMC employees; the manager of PACER Support

                                   4   Center; the Sunnyvale Department of Public Safety and its current and former chief; Santa Clara

                                   5   County and several Santa Clara County employees; CoreCivic, Inc.; the current and former

                                   6   wardens of the Nevada Southern Detention Center (“NSDC”); the warden of Metropolitan

                                   7   Detention Center, Los Angeles (“MDC-LA”) and other MDC-LA employees; the San Bernardino

                                   8   County Sheriff’s Department and its sheriff; and Taiwan, the Republic of China. FAC ¶¶ a5-a210.

                                   9          The FAC fails to state any facts to support a potentially cognizable claim against any of the

                                  10   defendants who are not Federal Defendants. The claims against these additional defendants are

                                  11   dismissed without leave to amend because amendment would be futile. Cervantes v. Countrywide

                                  12   Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review and
Northern District of California
 United States District Court




                                  13   explaining that dismissal without leave to amend is proper when amendment would be futile).

                                  14      III.    Order

                                  15          Based upon the foregoing, this action is DISMISSED WITH PREJUDICE. Plaintiff’s

                                  16   Motion to Disqualify Counsel (Dkt. No. 24) and Second Motion to Vacate the Prefiling Screening

                                  17   Orders (Dkt. No. 30) are TERMINATED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 9, 2020

                                  20                                                   ______________________________________

                                  21                                                   EDWARD J. DAVILA
                                  22                                                   United States District Judge
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   Case No.: 5:19-cv-07232-EJD
                                       ORDER OF DISMISSAL
                                                                                        5
